DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/270,326.  Claims 7, 9, 10, and 17-19 are canceled.  Claims 1-6, 8, 11-16, and 20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Applicant Remarks
	Applicant makes several arguments with respect the disclosure of the primary BISIKALO reference, retained in the 35 U.S.C. 103 rejection of the present action.  These arguments can be categorized as addressing (i) the BISIKALO reference as overcome by the amended claims, or (ii) that BISIKALO remains deficient in disclosing the recitation to externally accessible as it relates to the recited memory storage unit and ROM.  None of these 
I.	The Amendments: Rejections under 35 U.SC. 112(a) and 35 U.S.C. 103
	A.	35 U.S.C. 103
	The amendment to independent claims 1 and 11, specifically the recitation to permanently and securely embed, where the term embed is recited as a function performed by the memory storage unit, overcomes the disclosure of BISIKALO in the rejection under 35 U.S.C. 103.  While BISIKALO discusses embodiments of a storage unit that do include “a tamper-evident seal” (0070), BISIKALO is silent as to any tamper-evident seal in its own device.  Moreover, BISIKALO is silent as to the phrase to permanently and securely embed as a function.  	Applicant argues that “the Office Action is not clear which device of Bisikalo is being modified.”  Response at 10.  Applicant has amended the disclosure of BISIKALO in view of the narrowing amendments to the structure of the claimed device.  However, as addressed at II.A. below, the claims are so broad as not to support Applicant’s argument with respect to an externally inaccessible private key associated with one digital asset.
	Applicant argues at 10-11 that it would not have been obvious to modify the device of BISIKALO with the display features of HANSON.  Examiner disagrees.  First, BISIKALO does disclose the private key as stored in in the memory storage with ROM of the device in Fig. 18, as discussed in detail below.  Secondly, the scope of the present claims is so broad that the device of Fig. 18 with display interface, can be modified to implement aesthetic or structural display features of HASNON.  The present claims do not narrow the structure in any such way as to render the device of Fig. 18 with display outside the scope of the claims.
permanently and securely embed.
	B.	35 U.S.C. 112(a)
	Claims 1-6, 8, 11-16, and 20 now stand rejected under 35 U.S.C. 112(a), because the phrase to permanently and securely embed, as a function, is not supported by adequate written description in the Specification.  The terms permanently and securely embed are also used to further describe, along with the phrase externally inaccessible the storage of the private key, not the function of storing the private key or any functional or structural details of how the private key is stored.  Spec. at 30 (“In another embodiment, an externally inaccessible private key is permanently and securely embedded into the apparatus. The inaccessibility of the private key may ensure that any currency transferred to a public address associated with that private key will remain permanently locked in the apparatus and will not be retrievable.”).  
	In accordance with the practice of compact prosecution, prior art (AIZAWA)has been applied to provide a new combination of references for the rejection under 35 U.S.C. 103.
II.	The Bisikalo Reference
	A.	an externally accessible private key associated with at least one digital asset
	Applicant reproduces Fig. 18 of the BISIKALO reference.  Response at 7.  Applicant then quotes paragraph 0170 of BISIKALO to support the conclusion that “the Private Key 18191 is not an ‘externally inaccessible private key associated with at least one digital asset.’” Response at 8 (quotation of claim in original).  
	Examiner does not find this conclusion to be consistent with the explicit language of  paragraph 0170 or Fig. 18.  Paragraph 0170 of BISIKALO reads: “The private keys held here to authentic transactions originating from the P2PTG system.”  In other words, this paragraph describes private keys stored in the device that are used to authenticate transactions.  That is to say, a private key used to authenticate transactions—as a person having ordinary skill in the art before the effective filing date of the present invention would understand— will be associated with a digital asset, if for no other reason than transactions involve assets.  Whether it is a private key from an individual user, e.g. the client device of Fig. 3, or a private key associated with the device itself (Fig. 18), is outside the scope of the claim.
	Applicant concludes that “[a]ccordingly, the wallet table 1819n of Bisikalo stores information about a wallet, but does not actually store a wallet including a private key.”  Response at 8.  Examiner cannot see how such a conclusion could be drawn in view of the scope of the recited limitation: storing an externally inaccessible private key associated with at least one digital asset.  The scope of this claim is broad.  For instance, the claim does not recite to a private key of a public/private key pair in virtual wallet such that the public key corresponds 1:1 to a blockchain cryptocurrency address—yet that appears to be an interpretation that Applicant is importing into the claim.  The claim merely recites to associated as the modifier of private key.  The term associated simply means two objects have some, if any relation; in this case, the private key and the digital asset.  
	The claim does not recite with any particularity what this relationship or association is.  The device stores a private key; any embodiment of the present invention that involves the exchange of cryptocurrency will use a stored private key to authenticate communication between P2PTG systems; this authentication is associated with the digital asset of the several disclosed cryptocurrency embodiments.  See Abstract (“The P2PTG may then obtain a target transaction request at the beacon from the migrant wallet source and commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon”) (emphasis added).  To this point, BISIKALO discloses specific transactional embodiments: at 0045-47(hotel client bill); at 0048 (media content using the P2PTG wallet); at 0049 (peer-to-peer tipping); at 0050 (micro- and high-value transactions); 0052 (order fulfillment).  The common element is the P2PTG device of Fig. 18 performs these functions as a centralized source for transaction processing.  The P2PTG stores its own private keys as depicted at 18191, and describes at Fig. 3 and paragraphs 0064-70, the various embodiments of wallets for client devices.  
	B.	storing an externally inaccessible private key . . . in a memory storage unit
	Applicant argues further that BISIKALO does not disclose, with respect to independent claims 1 and 11, the limitation storing an externally inaccessible private key . . . in a memory storage unit.  The interpretation of this phrase as it applies to storing an externally inaccessible private key . . . in a memory storage unit was placed in the record by Examiner in the After Final Consideration Pilot (AFCP) Interview:
Examiner and Applicant discussed the rejection of the independent claim with respect to Applicant's presented arguments. Specifically, the limitation at independent claim 1 reciting "memory storage unit configured to securely store an externally inaccessible private key." Discussion focused on the broadest reasonable interpretation of "externally inaccessible.” Examiner stated this interpretation to be a private key, stored as recited in a memory storage unit, that cannot be accessed by an external device; that this is the case with any embodiment of a digital wallet or blockchain payment system, where the private key is only accessible in a secure element (or equivalent secure memory storage) by the API to signa transaction; but the private key itself is never transmitted nor does the architecture allow for it to be requested, as in BISIKALO. 
Interview Summary (mail date 09/10/2021).  Examiner reiterates this position in response to Applicant’s arguments (Response at 9) with respect to the recitation to externally accessible and the storage of private keys in BISIKALO.  
	C.	Additional Interpretations of the BISAKALO Reference.
	 Finally, Applicant makes statements with respect to the BISIKALO reference that Examiner addresses for the prosecution record.
	Applicant argues with respect to paragraphs 0069-71: 
Although these paragraphs mention a cold storage mechanism and devices such as tangible banknotes, coins, cards, and other physical objects denominated in bitcoins, these physical objects are not described as being used with the P2PTG system of Bisikalo.
Response at 9 (emphasis added).  This is an inconsistent interpretation of BISIKALO because Fig. 3 of BISIKALO clearly shows that different embodiments may store the private keys of registered users.  These paragraphs 0069-0071 discuss the embodiments of storing private cryptocurrency wallet keys.  Again, the present claims do not recite to any such blockchain cryptocurrency scheme.
	Applicant argues with respect to paragraph 0069:
For example, a private key stored on a flash drive in a text editor is externally accessible to a device connected to the flash drive. Further, paragraph [0069] of Bisikalo recites, “Any valid virtual currency address keys may be printed on paper, i.e., as paper wallets, and used to store virtual currency offline.” Accordingly, the virtual wallets of Bisikalo are externally accessible because the private key can be printed on paper.
Response at 9.  The conclusion that a private key stored on a flash drive is “externally accessible” because it can be connected to another device is in error.  If such a memory storage is externally inaccessible.  That something may happen conditionally has no bearing on the claim interpretation or the prior art.  Similarly, to argue that a printed private key is “externally accessible” when the term externally inaccessible is recited in the claims about computer memory and reading from computer memory by a processor, is inconstant with the claimed embodiment of the present application.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-6, 8, 11-16, and 20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1 and 11 each recite the phrase permanently and securely embed as part of the following limitations:
(1)		a memory storage unit configured to
		 permanently and securely embedassociated with at least one digital asset within the apparatus.  
(11)		storing an externally inaccessible private key associated with at least one digital asset in a memory storage unit, wherein the memory storage unit is . . . configured to permanently and securely embed the externally inaccessible private key within the apparatus;
Claims 1 and 11.  The claims positively recite the phrase permanently and securely embed as a function performed by the memory storage unit, however, there is no such corresponding disclosure in the Specification to support this phrase as a function.  The Specification does not give any lexicographic or otherwise explicit definition of the recited phrase permanently and securely embed other than:
In another embodiment, an externally inaccessible private key is permanently and securely embedded into the apparatus. The inaccessibility of the private key may ensure that any currency transferred to a public address associated with that private key will remain permanently locked in the apparatus and will not be retrievable. In such embodiment, the value of the apparatus can only be increased through the inbound transfer of cryptocurrency to the public key, such that the apparatus would have a face value like cash, bearer bonds, or other traditional negotiable instruments. By trapping the private key in a physical object the scarcity and value of the virtual or digital currency or assets imbues the object with value and therefore solves the problem of translating abstract crypto or digital-value into a physical object.
Spec. at 30.  the phrase permanently and securely embed is used as descriptive language, to describe the “inaccessibility of the private key,” but does not otherwise describe a computer function.  Thus, this phrase permanently and securely embed cannot receive interpretation as functional language because the Specification does not describe it as such.
	Therefore claims 1 and 11 are not supported by adequate written description in the Specification and claims 1-6, 8, 11-16, and 20, stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-6, 8, 11-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2017/0017936 A1 (hereinafter “BISIKALO”) in view of US 2015/0294303 A1  (hereinafter “HANSON”), in further view of US 2009/0241129 A1 (hereinafter “AIZAWA”).
	Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.  Claim limitations are enumerated for reference only.

	Regarding independent claims 1 and 11, BISIKALO discloses:
1	An apparatus for presenting a value of digital assets, the apparatus comprising;
11	A method for presenting a value of digital assets executed by an apparatus comprising a processor and a memory, the method comprising:
(Cl. 1)		a memory storage unit configured to
an externally inaccessible private key associated with at least one digital asset within the apparatus, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP);
11.1		storing an externally inaccessible private key associated with at least one digital asset in a memory storage unit, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP) configured to permanently and securely embed the externally inaccessible private key within the apparatus;
[0129] A computer systemization 1802 may comprise a clock 1830, central processing unit ("CPU(s)" and/or "processor(s)" (these terms are used interchangeable throughout the disclosure unless noted to the contrary)) 1803, a memory 1829 (e.g., a read only memory (ROM) 1806, a random access memory (RAM) 1805, etc.), and/or an interface bus 1807, and most frequently, although not necessarily, are all interconnected and/or communicating through a system bus 1804 on one or more (mother)board(s) 1802 having conductive and/or otherwise transportive circuit pathways through which instructions (e.g., binary encoded signals) may travel to effectuate communications, operations, storage, etc.
BISIKALO at 0129 (disclosing the ROM with respect to the computer systemization with memory storage of the claimed apparatus); view with BISIKALO at 0142, Fig. 18 (disclosing “memory 1829 will include ROM 1806, RAM 1805, and a storage device 1814”); and further:
[0170] A private key table table 18191 includes fields such as, but not limited to: ownerID, OwnertContact, private_key. The private keys held here will not be the private keys of registered users of the P2PTG system, but instead will be used to authentic transactions originating from the P2PTG system.
BISIKALO at 0170 (disclosing that the private keys are used to authenticate transactions); BISAKLO (disclosing with respect to “authenticate transactions” specific transactional embodiments associated with a digital asset) at 0045-47 (hotel client bill); at 0048 (media 
(Cl. 1)		a logic circuit coupled with the memory storage unit configured to:
______________________________________________________________________________
Claim Interpretation: The term logic circuit is interpreted consistent with the following description in the Specification.
The set of logic circuits 12 may further comprise hardware, firmware, or software, for example, that may calculate and enforce or otherwise utilize an algorithm configured to translate the value of a set of digital assets in digital wallet 18 into a visual or non-visual representation through the human interface 10.
Spec. at 37 (emphasis added).  The scope is wide and includes hardware, firmware, or software.
______________________________________________________________________________
1.2		derive at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
11.2		derive, by a logic circuit coupled with the memory storage unit, at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
[0088] The ability to transact virtual currency without the assistance of a central registry is facilitated in part by the availability of a virtually unlimited supply of unique addresses, which can be generated and disposed of at will. The balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid 
[0089] A private key in the context of virtual currency is a secret number that allows denominations of the virtual currency to be spent. Every address within a wallet has a matching private key, which is usually saved in the wallet file of the person who owns the balance, but may also be stored using other means and methods. The private key is mathematically related to the address, and is designed so that the address can be calculated from the private key while, importantly, the reverse cannot be done.
[0071] To ensure safety of a virtual wallet in the P2PTG system, on the other hand, the following measures are implemented: wallet backup with printing or storing on flash drive in text editor without connection to Internet; encryption of the wallet with the installation of a strong password; and prudence when choosing a quality service.
1.3		verify a source of the digital asset public address associated with the at least one digital asset using a public key associated with the digital asset public address;
11.3		verifying a source of the digital asset address associated with the at least one digital asset using a public key associated with the digital asset address;
[0085] The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question. Various flags define how the transaction is simplified and can be used to create different types of payment.
1.4		and update one or more current values associated with the at least one digital asset in response to verifying the source of the digital asset;
11.4		updating one or more current values associated with the at least one digital asset in response to verifying the source of the digital asset;
[0088] The ability to transact virtual currency without the assistance of a central registry is facilitated in part by the availability of a virtually unlimited supply of unique addresses, which can be generated and disposed of at will. The balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.
(Cl. 1)		a microcontroller configured to: 
BISIKALO at 0031 (disclosing the microcontroller of claim 1) (“Depending on the particular implementation, features of the P2PTG may be achieved by implementing a microcontroller such as CAST's R8051XC2 microcontroller; Intel's MCS 51 (i.e., 8051 microcontroller); and/or the like.”).
1.5		perform a calculation using the one or more current values to determine a value of the at least one digital asset;
11.5		performing a calculation using the one or more current values to determine a value of the at least one digital asset;
BISIKALO at 0065 (disclosing the performing step of claims 1 and 11) (“Wallets let users send or receive virtual currency payments, calculate the total balance of addresses in use, and generate new addresses as needed.”).
1.6		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
11.6		selecting a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
displays a login/create account screen on the Client Terminal 106 (step 410).
[0077] At step 465, when valid login credentials have been received from the Client Terminal 106, the P2PTG Controller 1801 retrieves account information appropriate for the user. Next, at step 470, the P2PTG Controller 1801 retrieves an options screen template based on the user, and then generates a composite options screen with the user's account information (step 475), which is transmitted to the client terminal 106 for display to a user on a display device thereof (step 480).
[0079] [T]he P2PTG server 1801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify an amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a `pay` button) for display (step 512).
(Cl.1) 		and a hardware display configured to 
1.7		present the selected display configuration.
11.7		and presenting the selected display configuration on a hardware display.
User Interface
Operation interfaces are commonly called user interfaces. Graphical user interfaces (GUIs) such as the [examples omitted] User Interface, any of which may be used and) provide a baseline and means of accessing and displaying information graphically to users. . . . [0149] A user interface component 1817 is a stored program component that is executed by a CPU. The user interface may be a conventional graphic user interface as provided by, with, and/or atop operating systems and/or operating environments such as already discussed. The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities. The user interface provides a facility through which users may affect, interact, and/or operate a computer system. A user interface may communicate to and/or with other components in a component collection, including itself, and/or facilities of the like.
BISIKALO at 0148-149.
not explicitly disclose: at (1.1) permanently and securely embed; at (11.1) configured to permanently and securely embed; at (1.2, 11.2) wherein the memory storage unit is accessible only by the logic circuit; and at (1.7) a display configuration . . . where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset.
	HANSON discloses the limitations with respect to the display configuration and a range of values by using a configured hardware display:
		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined displays configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
[0071] [. . .] In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
a hardware display configured to present the selected display configuration.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer.
	BISIKALO discloses a digital wallet containing a private key stored, in the memory of the device, such that the private key is not accessed externally by a server, but only accessed internally to create a digital signature from the private key.  The fact that the private key is accessed internally is not dispositive of the fact that the key is inaccessible externally.  BISIKALO explicitly discusses the advantage of maintaining the private key encrypted in a memory, as analogous to and as an improvement of the “cold storage” of a private key.
	HANSON is analogous to the present claims, as well as BISIKALO and HANSON, as the invention disclosed by HANSON is a wearable device with a hardware display utilized for conducting a financial transaction.  The device is configured to display a plurality of predefined display configurations, where in at least one embodiment, the configurations are each associated with a color and the balance of an account for a digital asset.
	Where BISIKALO discloses a device storing a public/private key pair for a digital asset, and HANSON discloses a wearable wallet device with pre-defined displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO to display the predefined displays of HANSON, to arrive at the invention of the present claims.  
not explicitly disclose: at (1.1) permanently and securely embed; at (11.1) configured to permanently and securely embed; and at (1.2, 11.2) wherein the memory storage unit is accessible only by the logic circuit.
	AIZAWA discloses these remaining elements:
(Cl. 1)		a memory storage unit configured to
1.1		permanently and securely embed an externally inaccessible private key associated with at least one digital asset within the apparatus, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP);
11.1		storing an externally inaccessible private key associated with at least one digital asset in a memory storage unit, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP) configured to permanently and securely embed the externally inaccessible private key within the apparatus;
[0062] An IC chip control part 140 has a function to exchange data between the IC chip 150 and the control part 102 and the communication control part 104 of the information processing apparatus 100. The IC chip 150 is mounted on the information processing apparatus 100, has a function to perform contact communication or non-contact communication with external devices, and is a secure memory having tamper-resistance. The IC chip 150 may contain a CPU (Central Processing Unit), a ROM (Read Only Memory), RAM (Random Access Memory), or a storage part. In the present embodiment, the IC chip 150 mainly having a storage part with secure information recorded therein will be described.
AIZAWA at 0062 (disclosing permanently and securely embedded as the “IC chip 150” as a “secure memory having tamper resistance” with ROM).
______________________________________________________________________________
Claim Interpretation:  The Specification does not give any lexicographic or otherwise explicit definition of the recited phrase permanently and securely embed other than:
[30] In another embodiment, an externally inaccessible private key is permanently and securely embedded into the apparatus. The inaccessibility of the private key may ensure that any currency transferred to a public address associated with that private key will remain permanently locked in the apparatus and will not be retrievable. In such embodiment, the value of the apparatus can only be increased through the inbound transfer of cryptocurrency to the public key, such that the apparatus would have a face value like cash, bearer bonds, or other traditional negotiable instruments. By trapping the private key in a physical object the scarcity and value of the virtual or digital currency or assets imbues the object with value and therefore solves the problem of translating abstract crypto or digital-value into a physical object.
Spec. at 30 (emphasis added).  This paragraph is helpful for claim interpretation only in so far as the phrase permanently and securely embed is used as descriptive language, to describe the “inaccessibility of the private key,” but does not otherwise describe a computer function.  Thus, this phrase permanently and securely embed cannot receive interpretation as functional language because the Specification does not describe it as such.  See 35 U.S.C. 112(a) Rejection (presented this action).  In accordance with the practice of compact prosecution, Examiner has searched for and provided the AIZAWA reference.
______________________________________________________________________________
1.2		derive at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
11.2		derive, by a logic circuit coupled with the memory storage unit, at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
[0097] FIG. 8 is a block diagram showing the function configuration of the information processing apparatus 100', the service providing server 200', and the settlement operator servers 300'. As shown in FIG. 8, the information processing the IC chip 150', and an IC chip control part 152'.
AIZAWA at 0098 Fig. 8 (disclosing the IC chip as accessible only to its logic circuit or “control part 152,” as depicted at elements 150 and 152 of Fig. 8, such that the IC chip as the “secure memory having tamper resistance); see further
Secure information stored in the IC chip 150' is stored after being encrypted. Thus, the control part 102 is configured in such a way that secure information stored in the IC chip 150’ may not be read without a function to decrypt encrypted secure information. A script file read from the settlement operator server 300' contains a secure information access description enabling access to secure information. Thus, secure information in the IC chip 150' can be accessed by interpreting and executing the secure information access description.
AIZAWA at 0102 (disclosing with the respect to accessible only that the “control part 102” actually cannot read the IC chip directly, and has to read a “script file”).
	Where BISIKALO discloses a device storing a public/private key pair for a digital asset; where HANSON discloses a wearable wallet device with pre-defined displays, and where AIZAWA further discloses that secure payment information can be stored in a tamper-resistant memory accessible only to its own circuit and controller; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO to display the predefined displays of HANSON, and include the tamper-resistant properties of AIZAWA.  This is because the device of BISIKALO can perform the same in combination with the secure memory of AIZAWA, as it performs alone, with no effect on the display features of HANSON, to a predictable result.  Therefore independent claims 1 and 11 are rendered obvious by BISIKALO, in view of HANSON, and further in view of AIZAWA and further in view of AIZAWA.  Discussion proceeds to the dependent claims.

	Regarding claim 2 and 12 BISIKALO discloses:

2.1		determine a digital asset type for the at least one digital asset;
[0087] The virtual currency address within a wallet may include an identifier (account number), for example, starting with 1 or 3 and containing 27-34 alphanumeric Latin characters (except, typically: 0, O, I, and l to avoid possible confusion). The address can be also represented as the QR-code and is anonymous and does not contain information about the owner. It can be obtained for free, using P2PTG.
2.2		and aggregate the one or more current values based at least on the digital asset type to determine the value of the at least one digital asset.
[0088] [. . .] The balance of funds at a particular address can be ascertained by looking up the transactions to and from that address in the block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.
	BISIKALO discloses the steps of determining the digital asset type, as the device identifying the virtual currency address, and aggregating the values of the digital asset by looking up the value of the transactions in the blockchain.  Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO, with predefined displays of HANSON, and secure memory of AIZAWA to include the determining asset type and ascertaining steps of BISIKALO.  Therefore claims 2 and 12 are rendered obvious by BISIKALO, in view of HANSON, and further in view of AIZAWA.

	Regarding claims 3 and 13, HANSON discloses:
	wherein each of the plurality of predefined display configurations 
3.1		includes an intensity that increases as the range of values of the at least one digital asset associated with the predefined display configuration increase.
the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
	HANSON discloses the intensity increasing based on the value of the asset increasing through a device with display configured to provide different colors, as different indicators, including when the value of the associated account changes with respect to the balance.  In view this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a change in the colors of the display notification based on the balance of an account, would also disclose changing color based on an increase of the balance account.
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO, with predefined displays of HANSON, and secure memory of AIZAWA to vary the intensity of the display based on the account balance as in HANSON to arrive at the presentation of the present claims.  Therefore 

	Regarding claims 4 and 14, BISIKALO discloses:
	 wherein the microcontroller is further configured to:
4.1		perform a revised calculation of the one or more current values after a predetermined period of time;
[0098] FIG. 7 shows a flowchart of a blockchain auditing process for the P2PTG. The process commences when a client inputs a request to confirm a transaction (step 701). The client may select, enter, retrieve or otherwise provide a public key corresponding to the payer or payee of a transaction or transactions to be audited. 
[0099] Next, the request is transmitted to the P2PTG (step 702). In response, the P2PTG Component performs a Blockchain lookup Process using the public key and other information provided (step 704). 
[0100] The lookup results are then sent to client (step 706. The client next transmits a Decryption Process request (step 708). Responsively, a request to select a public key is displayed to the client (step 710) before the decryption process can commence. 
[0101] Next, at step 712, the user inputs a selection of a stored public key. The selection of the public key is then sent to P2PTG (step 714). Responsively, the P2PTG Component performs a Key Comparison Request process (step 716. The P2PTG then requests the selected public key from the processor of the client 106 (step 718. 
4.2		and select the display configuration using the revised calculation of the value.
[0100] [. . .] The client 106 responsively retrieves the selected public key from a memory of the client 106 (step 72. The public key is then transmitted to the P2PTG (step 722. The P2PTG Component then decrypts the transaction record in the stored blockchain using the public key (step 724. The decryption results are transmitted to the client 106 (step 726), which, in turn, displays the transaction confirmation details to the user 106a on a display of the client 106 or the like (step 728). This auditing process then ends.

	However, BISIKALO does not disclose: select [the display] configuration [using the revised calculation of the value].
	HANSON discloses this limitation (4.2) in full:
4.2	and select the display configuration using the revised calculation of the value.
[0071] [. . .] In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn.  
	BISIKALO discloses the step of performing the revised calculation of assets corresponding to the public/private key pair through an “audit” process of the blockchain.  HANSON discloses that the device selects a display configuration based on the device performing a calculation of an account balance and then subsequently implementing the selected display configuration.  to modify the device of BISIKALO, with predefined displays of HANSON, and secure memory of AIZAWA to select a display configuration as in HANSON based on the audit calculations of BISIKALO.  Therefore claims 4 and 14 are rendered obvious by BISIKALO, in view of HANSON, and further in view of AIZAWA.

	Regarding claims 5 and 15, HANSON discloses:
	The apparatus of claim 1, wherein 
		the display configuration includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing in intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or an aural representation.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. . . . In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
	HANSON discloses the use of glowing, flashing, and pulsing with changing colors as a configuration for the display; the configuration includes vibration (haptics),  speakers and auditory capabilities; and the display device can be embodied as a “a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display . . .  [or] a single indicator such as a light emitting diode (LED).”  In view of this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that where these species of display embodiments are disclosed exclusively as embodiments of a display device, that the disclosure of these species sufficiently discloses the 
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO, with predefined displays of HANSON, and secure memory of AIZAWA to embody the display in the recited hardware embodiments, with the visual, audio, and haptic configurations, of HANSON to arrive at the presentation of the present claims.  Therefore claims 5 and 15 are rendered obvious by BISIKALO, in view of HANSON, and further in view of AIZAWA.

	Regarding claims 6 and 16, BISIKALO discloses:
	The apparatus of claim 1, wherein 
		the at least one digital asset is one or more of a cryptocurrency, fiat currency, stocks, bonds, mutual funds, real estate holdings, savings accounts, or securities.
[0068] Virtual wallets provide addresses associated with an online account to hold virtual currency funds on the user's behalf, similar to traditional bank accounts that hold real currency. Other sites function primarily as real-time markets, facilitating the sale and purchase of virtual currency with established real currencies, such as US dollars or Euros. Users of this kind of wallet are not obliged to download all blocks of the block chain, and can manage one wallet with any device, regardless of location. Some wallets offer additional services. Wallet privacy is provided by the website operator. This "online" option is often preferred for the first acquaintance with a virtual currency system and short-term storage of small virtual currency amounts and denominations.
	BISIKALO discloses that the virtual wallet and device may be connected to a server in an “online” option that facilitates the exchange of virtual (cryptocurrency) and fiat currency and real-time markets.  In view of this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that where these species of stocks, bonds, mutual funds, real estate holdings, savings accounts, or securities.
	Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of BISIKALO, with predefined displays of HANSON, and secure memory of AIZAWA to for the digital asset type to a “real-time market” asset,” as in BISIKALO.  Therefore claims 6 and 16 are rendered obvious by BISIKALO, in view of HANSON, and further in view of AIZAWA.

	Regarding claims 8 and 18, BISIKALO discloses:
	The apparatus of claim 1, wherein 
		the at least one digital asset is stored in a digital wallet or an account remote from the apparatus and secured by the externally inaccessible private key.
[0064] FIG. 3 shows a block diagram illustrating embodiments of network nodes of the P2PTG, in which virtual currency wallet transactions are recorded in Bitcoin-style blockchains. 
[0067] Virtual wallets that directly connect to the peer-to-peer virtual currency network include bitcoind and Bitcoin-Qt, the bitcoind GUI counterparts available for Linux, Windows, and Mac OS X.
[0068] Virtual wallets provide addresses associated with an online account to hold virtual currency funds on the user's behalf, similar to traditional bank accounts that hold real currency.
	BISIKALO discloses the device with virtual wallet such that the stored externally inaccessible private key, as disclosed at independent claims 1 and 11, relates to a public key on a “peer-to-peer virtual currency network,” the network remote from the apparatus.  Thus, it would 

	Regarding claim 20, BISIKALO discloses:
	The method of claim 11, wherein the method further comprises;
		receiving, at a digital wallet on the apparatus, an amount of cryptocurrency;
[0106] [. . .] The seller then sends a virtual currency address from the seller's wallet to the Buyer via the P2PTG (step 840). Responsively, the P2PTG forwards the address to the buyer (step 842). The buyer then sends the agreed-upon denomination of virtual currency from the buyer's wallet address to the seller's address (step 844). Once the transaction is confirmed, for example, by auditing the P2PTG blockchain according to FIG. 7, the seller gives the goods to the buyer (step 846). The transaction then ends (step 848).
		associating the externally inaccessible private key securely embedded in the apparatus with the amount of cryptocurrency;
		and securely storing the amount of cryptocurrency.
[0066] Virtual wallets provide the following functionality: Storage of virtual currency addresses and corresponding public/private keys on user's computer in a wallet.dat file; conducting transactions of obtaining and transferring virtual currency, also without connection to the Internet; and provide information about the virtual balances in all available addresses, prior transactions, spare keys. Virtual wallets are implemented as stand-alone software applications, web applications, and even printed documents or memorized passphrases.
	BISIKALO discloses a transaction between a buyer and seller involving the sending and receipt of cryptocurrency to and from wallets, where the stored private key of BISIKALO (as disclosed at independent claims 1 and 11) is associated with a virtual currency address on the 

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patents and Pre-Grant Publications
VAN DE RUIT US 20190121988 A1 [0111] Shown in blockchain transaction device 100 of FIG. 1a, the memory system comprises a low security memory 110 and a high security memory 210, for storing the low and high security data areas respectively. For example, the high security memory 210 may be used to store private keys, whereas the low security memory 110 may comprise less sensitive information, e.g., the corresponding public keys. Access to high security memory 210 is restricted, for example, only restricted application may access the high security memory 210. For example, software or hardware measures may be taken to restrict access to the high security memory 210. Blockchain transaction device 100 may comprise a low security processor circuit 120 and a high security processor circuit 220. The high and low security processor circuits may be used to execute the cryptographic kernel application and the transaction application respectively. The high and low security data areas may store the 
GOROFF US 20190325408 A1 [0033] The present hardware encryption device 22 (hardware wallet) uses hierarchical deterministic key generation to derive a theoretically infinite number of cryptographic secrets from a single master seed. In this way, the cryptocurrency private keys, passwords, and other cryptographic secret data can all be determined and intrinsically stored in a single master seed. The hardware encryption device 22 can use the BIP39 industry standard for creating the master seed, and uses BIP32 industry standard for HD key generation and BIP44 for the handling of multiple coins, multiple accounts, external and internal chains per account and millions of addresses per chain, which allows the creation of an infinite number of wallets and private keys for cryptocurrency coins. [0034] The hardware encryption device 22 includes two hardware chips. Chip one is a standard I/O microcontroller such as but not limited to a STM32 microcontroller. This part is in charge of input and output signals and does not store the private key, The other part of the PCB that stores the private key and interactions with the Secure Microcontroller Units (ST MCU) through the 10 pins. Secure MGU is a tamper resistant chip that is generally used for storing cryptographic information, The hardware encryption device 22 does not require any battery to operate. The hardware wallet uses the cellphone power to operate, and is dormant when disconnected. Alternatively, an onboard or external power source may be provided to the hardware encryption device 22.
GOLOSHCHUK US 20170221022 A1 [0027] FIG. 2 shows a mobile phone 1, though it should be noted that any other portable computing apparatus such as a laptop, notebook this may be achieved more securely by a cryptographic capability within the subscriber information module 206, such as a cryptographic processor in a tamperproof element—another approach is to manage without a secure element by using Host Card Emulation (HCE). Implementation of HCE in Android is discussed at https://developer.android.com/guide/topics/connectivity/nfc/hce.html—other operating systems are developing or have developed similar approaches. In other kinds of computing devices other forms of tamper resistant hardware may be used to increase the security of cryptographic processing and sensitive data.
HUDON US 20150262138 A1 [0110] FIG. 47 illustrates functioning of the offline distribution module 72 following distribution of the encrypted codes in FIG. 46. The offline distribution module 72 removes the private keys 79 of the Bitcoin address 80 of 
LOHE US 20170085545 A1 [0140] Various vendors offer tangible banknotes, coins, cards, and other physical objects denominated in bitcoins. In such cases, a Bitcoin balance is bound to the private key printed on the banknote or embedded within the coin. Some of these instruments employ a tamper-evident seal that hides the private key. It is generally an insecure “cold storage” because one can't be sure that the producer of a banknote or a coin had destroyed the private key after the end of a printing process and doesn't preserve it. A tamper-evident seal in this case doesn't provide the needed level of security because the private key could be copied before the seal was applied on a coin. Some vendors will allow the user to verify the balance of a physical coin on their website, but that requires trusting that the vendor did not store the private key, which would allow them to transfer the same balance again at a future date before the holder of the physical coin.
RONCA US 20150363777 A1 [0195] In some embodiments, vault engine 236 is capable of facilitating the storage of a private key in offline vault 212. Offline vault 212 may be any combination of software, hardware, and/or firmware that may store information associated with cryptocurrencies. Offline vault 212 may have a dedicated connection to enterprise cryptocurrency server 130 or it may be communicatively coupled to enterprise cryptocurrency server 130 via network 120. The current disclosure contemplates any number, locations, and/or connections of offline vault 212.
WEIGOLD US 20160335628 A1 [0012] In a first embodiment of the present invention, although this should not be seen as limiting the invention in any way, a secure digital 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685